The cause was submitted without argument; and the following opinion of this Court was pronounced by
Judge Roane,
on Thursday, the 7th of January, 1813.
“ The Court is of opinion that the pendency of the suit in the county Court of Amherst, referred to in the answer of the appellee, John Jordan, was no bar to the relief prayed for in the Court of chancery ; and that the said decree is erroneous in dismissing the bill; both because there was no notice given to the appellant of the time and place of taking the account, and because it appears, by a report, not excepted to by the appellees, that the appellant was entitled-to a credit for 2,100 pounds of tobacco.”
Decree reversed, and the cause remanded to the Court of chancery, “ with directions to that Court to have an account taken between the parties, on_due notice ; and if, upon such account, it shall appear that the representa*492tives of Charles Irving, deceased, have no claim to the debt in controversy, that the injunction be made perpe33 to payments made either to Reuben or Benjamin Jordan ; otherwise, only as to such sum. or sums, as it shall appear had been paid to Reuben Jordan before notice of assignment, or to Benjamin Jordan after, and which have not been credited on the bond, and dissolve the injunction for the balance ; and in this latter event, also, to decree, that Reuben Jordan do pay to the appellant any sums received by him afte' notice of the assignment, so soon as the appellant shall have paid the amount of the judgment at law, or such part thereof as he shall be awarded to pay.”